McMurray, Presiding Judge.
K. A. B., a 14-year-old child, was found to be delinquent and in need of treatment or rehabilitation in that he committed “the offense of BURGLARY” on or about January 20, 1988. Following a dispositional hearing, it was determined that the child committed a designated felony act (OCGA § 15-11-37 (2)). In this regard, the juvenile court noted that the child committed the offense which, if committed by an adult, would be the crime of burglary, a felony, and that he previously committed more than three offenses which would have been felonies if they had been committed by an adult, to wit: “Arson and Burglary (3 counts).” See OCGA § 15-11-37 (2) (E). Accordingly, the child was placed “in the custody of the Fulton County juvenile detention home pending placement by the Division of Youth Services.”
In this appeal, the child contends the juvenile court erred in finding that he committed a designated felony act. He argues that the previous adjudicated delinquent acts were not committed when he was 13 or more years of age and that, therefore, they cannot support a designated felony act disposition. We disagree.
OCGA § 15-11-37 (2) (E) provides that a designated felony act means an “act which, if done by an adult, would be a felony, if the juvenile committing the act has three times previously been adjudi*516cated delinquent for acts which, if done by an adult, would have been felonies.” Unlike subsections A, B, C and D, this subsection has no age requirement whatsoever. (Subsections A, B and C require that the act be done by a child 13 or more years of age. Subsection D requires a burglary by a child 13 or more years of age if there is a previous adjudication for an act which would have been a burglary. The previous act of burglary to which subsection D refers carries no age requirement.) The only requirement is that the juvenile commit a felonious act after three previous adjudications for acts which would have been felonies if committed by an adult.
Decided September 22, 1988.
Lynne Y. Borsuk, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, George J. Robinson, Jr., Nancy A. Grace, Assistant District Attorneys, for appellee.
K. A. B. committed an act which, if done by an adult, would be a felony (burglary). He previously was adjudicated delinquent for more than three acts (“Arson and Burglary (3 counts)”) which would have been felonies if they had been committed by an adult. Accordingly, the juvenile court did not err in determining that K. A. B. committed a designated felony act. OCGA § 15-11-37 (2) (E).

Judgment affirmed.


Pope and Benham, JJ., concur.